DETAILED ACTION
This communication is responsive to application 16/179,993 with applicant’s amendments and request for reconsideration as submitted on 21 Apr, 2022.
Claim status is pending for claims 1-4 and 7, claims 5-6 are canceled and claim 1 is independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Response to Remarks
Applicant’s remarks dated 04/21/2022 have been fully considered and are persuasive. Amendments are read in light of the specification and particularly illustrated by the drawings at Fig 4. 
Claim objections are withdrawn as necessitated by applicant’s amendments.
The rejection under 35 U.S.C. 112(b) is withdrawn as necessitated by applicant’s amendments. The element of air pollution combination data is properly introduced and the machine learning models are XGboost and LSTM.
The rejection under 35 U.S.C. 101 as being directed to an abstract idea without significantly more is hereby withdrawn. In particular, eligibility is considered sufficient to satisfy present guidance under at least step 2A prong one whereby practical application is integrated by any judicial exception. The practical application is with regard to air pollution. A prediction therefore uses additional elements which, when considered in combination, amount to significantly more and do not monopolize any judicial exception. For example, XGboost appears to have surfaced about two years prior to the effective filing date and though it may be known individually, is not well-known when in combination with LSTM and particularly for the purposes of air pollution. Moreover, applicant’s inclusion of the vector and parameter representations support good faith effort to establish a technical solution. As is noted in remarks, advantage indicates a spatio-temporal resolution which supports prediction on the order of hours as opposed to days and with accuracies of 75-80% RMSE. These measures are persuasive. Accordingly, the rejection under 35 U.S.C. 101 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when reading the claims in light of the specification, as per MPEP 2111.01, none of the references teach or suggest the combination of limitations. In particular, limitations of the independent claim which entails air pollution data generated from XGboost with LSTM together, and being further linked by vector representation among layered machine learning models.
After conducting an updated search, the closest art remains of record:
Zheng et al., “Short-term Load Forecasting Using EMD-LSTM Neural Networks with a XGboost Algorithm for Feature Importance Evaluation” discloses combination of XGboost & LSTM illustrated at [P.12 of 20] Fig 10. Fig 10 shows sequential/serial flowchart from XGboost to LSTM which is inconsistent with the instant specification Fig 4 showing parallel configuration. Claims recite a layering approach such that the air pollution is provided at both XGboost and LSTM. This functionality is interpreted in light of the application’s Fig 4 and remarks further point to such an arrangement in distinguishing from Zheng. Moreover, Zheng is silent in regards to recitation of air pollution as the basis for prediction. Thus, even if one considered the architecture equivalent it would still not render obvious limitation C.
Pan, Bingyue “Application of XGboost algorithm in hourly PM2.5 concentration prediction” discloses per title, PM2.5 is particulate matter of a specific size which is consistent with the air pollution data noted throughout the instant specification. Pan further discloses ensemble technique for machine learning by using weak learners accumulated into a total model. However, Pan is not a likely candidate for combining with LSTM principally because there is no teaching of time/temporal based recurrence.
Le et al., “Real-time Air Pollution prediction model based on Spatiotemporal Big data” discloses weighted combination of LSTM and NN neural network for predicting PM2.5 air pollution. Vector equations common to LSTM are provided. However, Le does not suggest tree-based solutions such as XGboost and provides a measure of accuracy at 74% which underperforms.
Liu et al., “Third-Eye: A Mobilephone-Enabled Crowdsensing System for Air Quality Monitoring” discloses LSTM with model fusion for prediction using PM2.5 ground truth and has unmatched accuracy. Figure 3 illustrates LSTM being in parallel with CNN and taking PM2.5 input and using late model fusion, multidimensional feature vectors and hourly sequence data are noted throughout for a robust air quality analysis. However, Liu does not disclose XGboost.
The following references are considered supplementary in consideration of subject matter pertaining to the claimed invention: Qi et al., “Deep Air Learning: Interpolation, Prediction, and Feature Analysis of Fine-grained Air Quality”, Cheng et al., “A Neural Attention Model for Urban Air Quality Inference: Learning the Weights of Monitoring Stations”, Bui et al., “A Deep Learning Approach for Air Pollution Forecasting in South Korea Using Encoder-Decoder Networks & LSTM”, Teinemaa et al., “Temporal Stability in Predictive Process Monitoring”.
However, the prior art of record fails to fairly teach, as a whole, process for the limitation as already noted to arrive at the claimed invention. A finding of obviousness must not resort to improper hindsight reconstruction. To the extent of which the claim limitations specifically as drafted are not found in the art, the present case is allowable over the art. Accordingly, the rejection is withdrawn and claim 1 is allowed. Remaining claims depend from claim 1, being further limiting and definite, are allowed as depending from allowed claims. After a thorough search and in light of the prior art made of record, claims 1-4 and 7 are allowed. Claims are renumbered sequentially as claims 1-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          

/Kevin W Figueroa/Primary Examiner, Art Unit 2124